UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT

                                       No. 09-2053

                  THE TOWNSHIP OF LYNDHURST, NEW JERSEY
                   on behalf of itself and all similarly situated taxing
                      authorities within the State of New Jersey,
                                                         Appellant
                                            v.

       PRICELINE.COM INC.; LOWESTFARE.COM; TRAVEL WEB LLC;
      TRAVELOCITY.COM, INC.; TRAVELOCITY.COM, L.P.; SITE59.COM,
          LLC; EXPEDIA, INC.; HOTELS.COM, L.P.; HOTWIRE INC.;
           TRAVELNOW.COM, INC.; ORBITZ WORLDWIDE, INC.;
        TRAVELPORT AMERICAS, LLC; TRIP NETWORK, INC., doing
              business as CHEAP TICKETS, INC.; ORBITZ, LLC


                      Appeal from the United States District Court
                             for the District of New Jersey
                        (D.C. Civil Action No. 2-08-cv-03033)
                       District Judge: Honorable Jose L. Linares


        Before: AMBRO, CHAGARES, and GREENAWAY, JR., Circuit Judges

_______________________________ O R D E R _______________________________

      The Court, on its own motion, recalls the mandate. The Court's opinion, filed
August 2, 2011, is hereby vacated and panel rehearing is granted. An amended
precedential opinion, containing clarifying and typographical changes, will be issued
forthwith. Upon filing of the Court's opinion, the mandate will be issued.


                                         By the Court,


                                         /s/ Thomas L. Ambro, Circuit Judge
Dated: September 14, 2011
tmm/cc: John M. Angnello, Esq.
James E. Cecchi, Esq.
Lindsey H. Taylor, Esq.
William P. Deni, Jr., Esq.
Michael R. Griffinger, Esq.
Randolph K. Herndon, Esq.
Karen L. Valihura, Esq.
Brian S. Stagner, Esq.
Scott R. Wiehle, Esq.
Jeffrey A. Rossman, Esq.
Michael W. Weaver, Esq.
Melissa Fulton, Esq.
Lazar P. Raynal Esq.




                              2